Citation Nr: 1031224	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease 
(CAD).  

4.  Entitlement to service connection for a seizure disorder with 
vertigo.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. N.B.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to April 1971 
and from March 4 to 18, 1984.  The Veteran also had extensive 
service in the United States Reserves and the National Guard of 
several states from June 1970 to June 1993.  Throughout this time 
period, the Veteran had a total of 597 days of active service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO).

In connection with this appeal the Veteran and Ms. N.B. testified 
at a hearing before the undersigned Veterans Law Judge at the RO 
in August 2006.  A transcript of the hearing is associated with 
the claims file.  

This case was previously before the Board in October 2006, at 
which time the issues currently before the Board were remanded 
for additional development.  The case has now been returned to 
the Board for further appellate action.

The Board notes that the Veteran was denied entitlement to 
service connection for hearing loss in a November 1986 rating 
decision.  The RO has subsequently treated this claim as a claim 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.  The Board notes that 
subsequent to the November 1986 rating decision, the Veteran 
served additional time on active duty.  Therefore, the Board 
treats his claim as a new claim of entitlement to service 
connection for hearing loss based on the subsequent periods of 
active duty.  

The issues of entitlement to service connection for right ear 
hearing loss, of entitlement to service connection for CAD, and 
of entitlement to service connection for a seizure disorder with 
vertigo are addressed in the REMAND following the order section 
of this decision.


FINDINGS OF FACT

1.  Left ear hearing loss is etiologically related to the 
Veteran's active service.

2.  Hypertension is etiologically related to high blood pressure 
readings while in active service.  


CONCLUSION OF LAW

1.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement service connection for left ear hearing loss 
disability and hypertension.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009). 


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Right Ear Hearing Loss Disability

A review of the Veteran's records shows that while serving on 
active duty, the Veteran was a Special Forces officer and a dive 
master.  He has reported being exposed to artillery fire on a 
frequent basis in addition to dive noise.  At this time, the 
Board concedes the Veteran's exposure to acoustic trauma while on 
active service.

A review of the Veteran's service treatment records (STRs) shows 
that in April 1985 the Veteran was afforded an Airborne Training 
qualification examination.  At that time, the Veteran was noted 
to have high frequency hearing loss in his left ear.  At his 
Commissioned Officer examination in July 1986, the Veteran was 
shown to have hearing loss for VA purposes in his left ear.  At 
that time the Veteran's left ear audiometric testing results in 
his left ear were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Left                  |5          |5         |40       
|45

In July 1987, the Veteran was given another in service 
audiometric evaluation.  At that time, the Veteran's left ear 
audiometric testing results in his left ear were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Left                  |0          |10       |40       
|45

The Board notes that there is no evidence of record indicating 
that the Veteran has been exposed to acoustic trauma in his 
civilian life.

As the Veteran was exposed to acoustic trauma in service, because 
there is no evidence that the Veteran has been exposed to 
acoustic trauma outside his military endeavors, and because the 
Veteran was shown to have left ear hearing loss while in active 
service; the Board finds that the preponderance of the evidence 
is for the claim.

Accordingly, entitlement to service connection for left ear 
hearing loss is warranted.

Entitlement to Service Connection for Hypertension

The Board notes that a review of the Veteran's STRs shows him to 
have had elevated blood pressure reading while serving on active 
duty from at least 1985.  Additionally, in an August 1992 
treatment record, the Veteran was noted to have borderline high 
blood pressure.

VA received a December 1997 letter from the Veteran's private 
physician, Dr. T.B.  In this letter, Dr. T.B. reported that he 
Veteran had been diagnosed with hypertension.

In October 2002, the Veteran was afforded a VA hypertension 
examination.  At that time the VA examiner confirmed the 
Veteran's diagnosis of hypertension, and noted that it was 
presently stable with the use of medication.  The examiner opined 
that the Veteran's hypertension was not related to the Veteran's 
active service.  The examiner did not provide a rationale for 
this opinion.

A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this regard, the Board notes that the October 2002 VA opinion 
is not probative as the examiner does not provide a rationale for 
his opinion.  Therefore, this opinion cannot be the basis of a 
denial of entitlement to service connection.

Also of record is a February 2001 letter from Dr. T.B.  In this 
letter, Dr. T.B. stated that he had reviewed the Veteran's 
military medical examination reports dating back to January 1983.  
He reported that blood pressure readings were 128/98 in January 
1983, 140/88 in May 1984, 130/90 in January 1988, and 140/100 in 
August 1992.  Dr. T.B. reported that since essential hypertension 
has its onset in the second and third decade, it was his opinion 
that the Veteran's hypertension most likely had its origin during 
the Veteran's service.  He reported that this had been indicated 
by the military medical documentation he reviewed.  

In sum, the Veteran's private physician has reported that the 
Veteran has a current diagnosis of hypertension and that his 
hypertension most likely had its onset during the Veteran's 
periods of service.  

The Board finds that the evidence in favor of the claim of 
entitlement to service connection for hypertension is at least in 
equipoise with that against the claim.  Therefore, entitlement to 
service connection for hypertension is warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.

Entitlement to service connection for hypertension is granted.


REMAND

The Board finds that additional development is required before 
the remainder of the Veteran's claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service 
connection for right ear hearing loss, the Board notes that a 
review of the Veteran's claims files does not show the Veteran to 
have right ear hearing loss for VA purposes.  However, the 
Veteran's audiometric testing results do show a significant shift 
in his right ear hearing acuity from the time of his active 
service.  At a November 1971 annual examination, the Veteran's 
right ear audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |5         |0         |5         
|5

At his July 1986 Commissioned Officer's examination, the 
Veteran's right ear audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |10       |0         |15       |5

This is evidence that the Veteran's right hear hearing acuity 
underwent a significant shift at 3000 Hz.  The Veteran's right 
ear hearing acuity also underwent a moderately significant shift 
at 1000 Hz.  There is no separation audiogram of record, so it 
cannot be known whether the Veteran's right ear hearing acuity 
continued to decrease throughout the remainder of his active 
service.

Additionally, as noted above, the Board has conceded the 
Veteran's exposure to acoustic trauma while in active service.

Additionally, the Veteran has reported that he has continued to 
experience right ear hearing loss over time.  The Veteran is 
competent to report when he first experienced symptoms of hearing 
loss and that they have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible. 

In light of the Veteran's reported complaints of right ear 
hearing loss, his conceded exposure to acoustic trauma during 
active service, his documented decrease in right ear hearing 
acuity during service, and his statements that he has continued 
to experience right ear hearing loss since service; the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and etiology of any currently present right 
ear hearing loss disability. See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

With regard to the Veteran's claim of entitlement to service 
connection for CAD, the Veteran has asserted that his CAD is the 
result of his longstanding elevated blood pressure readings and 
subsequent diagnosis of hypertension.  

The February 2001 letter from Dr. T.B. discussed above does note 
that the Veteran's blood pressure and cardiac problems had their 
origin in the high blood pressure readings noted during the 
Veteran's active service.  However, the letter does not 
specifically report that the Veteran's CAD was a result of his 
hypertension.  Therefore, this opinion is insufficient upon which 
to base a grant of entitlement to service connection for CAD.  

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his CAD, to 
include whether it is etiologically related to his active 
service, or whether it was caused or chronically worsened by his 
service-connected hypertension.

With regard to the Veteran's claim of entitlement to service 
connection for a seizure disorder with vertigo, the Board notes 
that the Veteran originally claimed entitlement to vertigo and a 
seizure disorder separately.  However, at his August 2006 Board 
hearing, the Veteran reported that the vertigo he experienced was 
related to his seizures.  Therefore, the Board has limited its 
consideration accordingly.  

The Veteran has reported that he experienced his first onset of 
seizure-like symptoms in August 1992, while serving on active 
duty.  In this regard, the Veteran reported that he experienced 
severe vertigo, severe headache, memory loss, nausea, and 
elevated blood pressure readings at which time he was medically 
evacuated to the emergency department.  The Veteran reported that 
he has since been diagnosed with epilepsy, but that the August 
1992 incident was his first "seizure."  

A review of the records does show that the Veteran was medically 
evacuated for severe vertigo, tension headaches, nausea, and 
memory loss in August 1992.  A review of the post-service medical 
records shows that the Veteran has been diagnosed with epilepsy 
since his separation from active service and is noted to 
experience grand mal and petit mal seizures.  

As noted above, the Veteran is competent to report his symptoms 
and the Veteran has reported that the August 1992 incident in 
service is very much like the symptoms he sometimes experiences 
when he has a seizure.  He reported that he was misdiagnosed in 
1992 with just vertigo.  

In October 2002, the Veteran was afforded a VA examination.  At 
that time, the VA examiner confirmed the Veteran's diagnosis of 
epilepsy and opined that it was not likely that the Veteran's 
epilepsy started while he was on active duty.  The examiner 
reported that she had reviewed the claims file, but she did not 
provide a rationale for her opinion.

As noted above, a bare conclusion without a rationale is not 
probative.  Therefore, the Board finds that this medical opinion 
is insufficient upon which to base a denial of entitlement to 
service connection.

In light of the Veteran's August 1992 incident at which time he 
was diagnosed with vertigo, the Veteran's statements that the 
August 1992 incident is similar in nature to what he experiences 
when he has a seizure, and the post-service medical evidence 
showing that the Veteran has been diagnosed with epilepsy since 
his separation from active service; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present seizure disorder 
with vertigo.  See McLendon, 20 Vet. App. 79, 83.  

Additionally, treatment records not already of record in the 
claims files should be obtained before a decision is rendered 
with regard to these issues. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and private treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right ear hearing loss disability.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present right ear hearing loss 
disability as to whether there is a 50 
percent or better probability that the 
disability is related to the Veteran's 
active service, to include the conceded 
acoustic trauma sustained in active 
service.

The supporting rationale for all opinions 
expressed must be provided.

3.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 



heart disability, to include CAD.  The 
claims files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present heart disability, to 
include CAD, as to whether there is a 50 
percent or better probability that the 
disability is related to the Veteran's 
active service, or whether it was caused 
or chronically worsened by his service-
connected hypertension.

The supporting rationale for all opinions 
expressed must be provided.

4.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present seizure disorder.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present seizure disorder as to 
whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, to 
specifically include the August 1992 
incident of severe vertigo, tension 
headache, nausea, and memory loss.

The supporting rationale for all opinions 
expressed must be provided.

5.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


